                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION

IN RE: Marilyn A. Owens                                                          Case No: 19-30515
                                                                                 Chapter 13
        Debtor(s)

                        ATTORNEY FEE ADDENDUM IN CHAPTER 13 CASE

   In Compliance with the Standing Order Regarding “NO-LOOK” FEES AND
ADDENDUMS IN CHAPTER 13 CASES (the “Standing Order”), counsel for debtor(s)
make the following election and certification regarding compensation for representation
and reimbursement of expenses in the above captioned case:

                                            1.
( ) Counsel for debtor(s) elects to file and notice a separate application for fees and
expenses in this case in lieu of electing the “no-look” fee pursuant to the Standing Order
and the guidelines set forth therein, particularly 11 U.S.C. §330, F.R.B.P. 2016, LBR
2016-1, and the United States Trustee Guidelines. OR

                                           2.
(X) Counsel for debtor(s) elects to request the “no-look” pre-confirmation fee pursuant
 to Standing Order and agrees to the provisions and guidelines set forth therein. Counsel
 acknowledges that any and all pre-confirmation fees and advances made for expenses
 and filing fees included in the “no-look” fee, not to exceed $3,000.00, excluding the
 representation of a debtor in an Adversary Proceeding, and the prescribed fees for post-
 confirmation services, as described in the “Standing Order,” computed as follows:

(X) $3,000.00 OR $__________ (Amount less than $3,000.00, if counsel has agreed to same);
         In addition, counsel for debtor is entitled to additional payments of $100.00 per month
   for the last six months of the plan if and only if the debtor/case/attorney are in compliance
   with the provisions of the Standing Order.

                                      OR

( ) The monthly plan payments to the Trustee are less than $300.00 a month.
    accordingly, Counsel has agreed to a reduction of the no-look fee as follows:

    The monthly plan payments in this case to the Trustee are $500.00. Therefore, the
    attorney fee is reduced to the higher of:

_______10X the monthly payments to the trustee.

        10X the specific monthly disbursements under the plan, which are _______, per
month, to creditors/claimants by both the Trustee and the Debtor(s), not to exceed
$3,000.00.


RESULTING IN A NO-LOOK FEE IN THIS CASE IN THE AMOUNT OF $3,600.00

/s/ James W. Spivey II__
    Debtor’s Counsel                                                       Date: April 6, 2019




   19-30515 - #7 File 04/06/19 Enter 04/06/19 08:08:20 Main Document Pg 1 of 1
